DETAILED ACTION
Status of the Claims
	Claims 1-27 and 34 is cancelled.  Claims 28-33 and 35-50 are pending in this application. Claims 48-49 are withdrawn. Claims 28-33, 35-47 and 50 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national entry application of PCT/EP2017/083420 filed on 12/19/2017, which claims priority from the foreign application FR1662842 filed on 12/20/2016. 

Information Disclosure Statement
The information disclosure statement from 07/20/2021 has been considered by the examiner.

Rejections Withdrawn
	The 112(b) rejection over claim 37 is withdrawn per applicant’s amendment of deleting the “and also solvates thereof” limitation.
	The 112(d) rejection over claim 34 is withdrawn per applicant’s amendment of cancelling claim 34. 

Maintained Claim Objections – Modified as necessitated by amendment
Claim 37 is objected to because of the following informalities:
	In claim 37, the applicant discloses that “----, ---, and -- represent”, however the number of dashes in the drawings vary from two dashes to three dashed compared to the four dashes used in the . 
Appropriate correction is required.

Maintained Rejections – Modified as Necessitated by Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-33, 35, 41, 43 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu Junrong (CN104446345A, publication date: 03/30/2016) (Hereinafter Junrong). 
Regarding claims 28-33, 35, 41 and 47, Junrong teaches a composition with a pH of 6 wherein the composition comprises 1 part (1%) hydrogen peroxide, 10 parts (10%) sodium bicarbonate, and 0.8 (0.8%) ammonium polyphosphate (a linear polyphosphorus compound with at least 2 phosphorus atoms covalently bonded together via a linker oxygen atom) (embodiment 1 of the Google English Translation document).
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-33, 35-47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Arno Wahler (WO2014207097 A1, publication date: 12/31/2014) (Hereinafter Wahler) and Krippahl et al (WO2018046170A1, publication date: 03/15/2018, PCT priority date: 09/09/2016) (Hereinafter Krippahl). 

Regarding claim 29, Wahler teaches hydrogen peroxide at 6% (page 45-line 10) relative to total weight of the composition. 
Regarding claims 30-32, Wahler teaches sodium (Na) bicarbonate (page 46, claim 7) which is an alkaline earth metal bicarbonate.
Regarding claim 33, Wahler teaches sodium bicarbonate at 10% (page 46) of the composition.

Regarding claim 37, Wahler’s teaching of tetrasodium pyrophosphate decahydrate satisfies the (I) structure with n being 2, M being hydrogen atom, M’ being sodium (Na, alkali metal), and ---- being a single bond. 
Regarding claim 38, Wahler teaches tetrasodium pyrophosphate decahydrate. 
Regarding claims 39-40, Wahler teaches tetrasodium pyrophosphate decahydrate which is a hydrated alkali metal pyrophosphate. 
Regarding claim 43, Wahler teaches surfactants to be included in the composition (page 28-lines 1-3) wherein the surfactant is selected from nonionic and ionic surfactants. 
Regarding claim 44, Wahler teaches fatty substances to be included in the composition wherein the fatty substance is selected from C6-C16 hydrocarbons, plant oils of triglyceride type, synthetic triglycerides, esters of fatty acids and fatty alcohols (page 11-lines 13-18). 
Regarding claim 45, Wahler teaches fatty substances in a content of greater than or equal to 10% by weight relative to the total weight of the composition (page 10-lines 22-23). 
Regarding claim 46, Wahler teaches one or more organic solvents to be in the composition (page 33, lines 2-3) wherein the organic solvent is selected from alcohol ethers, aromatic ethers and poly ethers (page 33-lines 4-10) wherein the solvent concentration range from 5% to 30% by weight relative to the weight of the composition (page 33-lines 11-13). 
Regarding claim 50, Wahler teaches a multi-compartment device comprising a first compartment and a second compartment (claim 24). Wahler also teaches that the first compartment comprises oxidizing agent (hydrogen peroxide as discussed above) (claim 23) and that the second compartment comprises organic bases (polyphosphorus derivative as well as mineral bases such a bicarbonates as discussed above) (claim 23). The total concentration limitation for polyphosphorus 
Regarding claims 28-33, 35-47 and 50, even though Wahler teaches overlapping ranges for the polyphosphorus derivative’s concentration and guides one of ordinary skill in the art to achieve the instantly claimed concentration range through routine optimization as discussed above, there is no specific embodiment that teaches greater than or equal to 0.5 %.
Regarding claims 28-33, 35-47 and 50, Krippahl teaches a cosmetic product for changing the natural color of keratin fibers (abstract) comprising hydrogen peroxide and disodium pyrophosphate and benzoic acid wherein the mixture of disodium pyrophosphate and benzoic acid is preferably from 0.5% to 2.5% by weight (page 7, last paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Wahler and Krippahl to arrive at the instant invention. Krippahl provides the motivation that “a particularly high stabilization of the oxidizing agent, in particular the hydrogen peroxide, is achieved when the abovementioned acids are used in certain quantitative ranges. It is therefore advantageous in this context if the at least one acid, in particular the mixture of disodium pyrophosphate and benzoic acid and salts thereof” (page 7, last paragraph). Thus, one would be motivated to use a higher concentration of disodium pyrophosphate by incorporating the teachings of Krippahl into the teachings of Wahler with a reasonable expectation of successfully achieving a better stabilized composition. 

Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-33, 35-47 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-27, 29-32, 34-41, 43-47 and 51 of U.S. Patent Application No. 
Instant claim 28 is obviated by claim 26 of the reference application.  
Instant claim 29 is obviated by claim 27 of the reference application. 
Instant claims 30-32 is obviated by claims 29-31 of the reference application.
Instant claim 33 is obviated by claim 32 of the reference application. 
Instant claims 35 is obviated by claim 34 of the reference application.
Instant claim 36 is obviated by claim 35 of the reference application.
Instant claim 37 is obviated by claim 36 of the reference application.
Instant claims 38 is obviated by claims 37 of the reference application.
Instant claim 39 is obviated by claim 38 of the reference application.
Instant claim 40 is obviated by claim 39 of the reference application.
Instant claim 41 is obviated by claim 40 of the reference application.
Instant claim 42 is obviated by claim 41 of the reference application.
Instant claim 43 is obviated by claim 43 of the reference application.
Instant claim 44 is obviated by claim 44 of the reference application.
Instant claim 45 is obviated by claim 45 of the reference application.
Instant claim 46 is obviated by claim 46 of the reference application.
Instant claim 47 is obviated by claim 47 of the reference application.
Instant claim 50 is obviated by claim 51 of the reference application.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have used the claims of the reference application to achieve the instant invention. The reference application claims meet all of the limitations of the instant invention claims. Thus, one would simply follow the reference application claims disclosures to achieve the instant invention. 

Claims 28-33, 35-41, 43-47 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-32, 36-39, 41-51 and 57 of U.S. Patent Application No. 16/468,353 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 28 is obviated by claims 31-32 of the reference application.  
Instant claim 30 is obviated by claim 36 of the reference application. 
Instant claims 31-32 is obviated by claims 37-38 of the reference application.
Instant claim 33 is obviated by claim 39 of the reference application. 
Instant claims 35 is obviated by claim 41 of the reference application.
Instant claim 36 is obviated by claim 42 of the reference application.
Instant claim 37 is obviated by claim 43 of the reference application.
Instant claims 38-39 is obviated by claims 44-45 of the reference application.
Instant claim 40 is obviated by claim 46 of the reference application.
Instant claim 41 is obviated by claim 47 of the reference application.
Instant claim 43 is obviated by claim 48 of the reference application.
Instant claim 44 is obviated by claim 49 of the reference application.
Instant claim 45 is obviated by claim 50 of the reference application.
Instant claim 46 is obviated by claim 51 of the reference application.
Instant claim 50 is obviated by claim 57 of the reference application.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to have used the claims of the reference application to achieve the instant invention. The reference application claims meet all of the limitations of the instant invention claims. Thus, one would simply follow the reference application claims disclosures to achieve the instant invention. 

Claims 28-33, 35-41, 43-47 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-31, 34-48 and 54 of U.S. Patent Application No. 16/468,354 (typo previously indicated ‘351, the cited claims correspond with ‘354) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 28 is obviated by claim 30 of the reference application.  
Instant claim 29 is obviated by claim 31 of the reference application. 
Instant claim 30 is obviated by claim 34 of the reference application.
Instant claims 31-32 is obviated by claim 35 of the reference application. 
Instant claim 33 is obviated by claim 36 of the reference application. 
Instant claim 35 is obviated by claim 37 of the reference application.
Instant claim 36 is obviated by claim 38 of the reference application.
Instant claim 37 is obviated by claim 39 of the reference application.
Instant claim 38 is obviated by claim 40 of the reference application.
Instant claim 39 is obviated by claim 41 of the reference application.
Instant claim 40 is obviated by claim 42 of the reference application.
Instant claim 41 is obviated by claim 43 of the reference application.
Instant claim 43 is obviated by claim 44 of the reference application.
Instant claim 44 is obviated by claim 45 of the reference application.
Instant claim 45 is obviated by claim 46 of the reference application.
Instant claim 46 is obviated by claim 47 of the reference application.
Instant claim 47 is obviated by claim 48 of the reference application.
Instant claim 50 is obviated by claim 54 of the reference application.


Response to Arguments
	Regarding the 102 rejection under Junrong, Applicant makes the following arguments:
	“As the Office is aware, a claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference. M.P.E.P. §2131 (quoting Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987)). Further, a rejection under Section 102 is proper only when the claimed subject matter is identically described or disclosed in the prior art. In re Arkley, 455 F.2d 586, 587 (CCPA 1972). In this regard, whether language "of intended purpose constitutes a limitation to the claims is, as has long been established, a matter to be determined on the facts of each case in view of the claimed invention as a whole." See In re Stencel, 828 F.2d 751 (Fed. Cir. 1987), citing In re Duva, 387 F.2d 402, 407, 156 USPQ 90, 94 (CCPA 1967); In re Walles, 366 F.2d 786, 790, 151 USPQ 185, 190 (CCPA 1966). Recently, the Patent Trial and Appeal Board ("PTAB") has confirmed that when functional language in the claims serves to define an invention and distinguish the invention over the prior art, it must be given patentable weight. See, e.g., Ex parte Baoming Ge, Appeal 2019-4938, (PTAB 2020) (citing, e.g., Textron Innovations Inc. v. Am. Eurocopter Corp., 498 F. App'x 23, 28 (Fed. Cir. 2012) (citing K-2 Corp. v. Salomon S.A., 191 F.3d 1356, 1363 (Fed. Cir. 1999) ("[T]he functional language tells us something about the structural requirements ... .")); see also Ex parte Aabye, Appeal 2018-1119 (PTAB 2019) (citing Vizio, Inc. v. Int'l Trade Comm'n, 605 F.3d 1330, 1340 (Fed. Cir. 2010), for the proposition that claim language is not merely a statement of purpose or intended use when it is directed to the essence or a fundamental characteristic of the claimed invention, and should be given patentable weight. 
Finally, during patent examination, "the pending claims must be 'given their broadest reasonable interpretation consistent with the specification."' M.P.E.P. §2111 (quoting the Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005)). "The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. Furthermore, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach." M.P.E.P. §2111, citing In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999).
	The present claims recite that the composition is "for lightening keratin materials." 
See, e.g., claim 28. As the PTAB has instructed, this language should be given patentable weight. See, e.g., Ex parte Baoming Ge and Ex parte Aabye, supra. When this language is given its "broadest reasonable interpretation consistent with the specification," the proper construction of the composition recited in the claims is one that is capable of lightening the color of hair. See, e.g. as-filed application, page 1, line 5, to page 4, line 19; see M.P.E.P. §2111. 
Junrong relates to a "whipping agent preparing technical field, particularly to a kind of preparation method of kaolin whipping agent." See Junrong, English translation, p. 1, the section of Technical field. Junrong describes that whipping agent "is exactly the material making object material pore-forming." Id. at background technology. According to Junrong, its invention provides a preparation method of kaolin whipping agent that "can solve the problem of existing kaolin whipping agent function singleness." In Embodiment 1, relied on by the Office, Junrong specifically describes that the kaolin whipping agent obtained by its disclosed method "not only has the function of insulation, heat insulation, sound insulation," but also has the function of purifying air. Id. at p. 2, Embodiment 1. Clearly, Junrong fails to teach a composition that can be used "for lightening keratin materials," as recited in claim 28, which a person skilled in the art of hair color alteration would readily understand”. 
This argument is acknowledged but is not found persuasive. As Applicant also recites, in order for intended use statements in the preamble to be given patentable weight, said statements need to “distinguish the invention over the prior art” and be “directed to the essence or a fundamental characteristic of the claimed invention”. The intended use recitation of “for lightening keratin materials” do not breathe life into the claim in a way that the composition being claimed is being limited structurally in any way. For example, “for lightening” is simply a result of the components of the claimed composition such as hydrogen peroxide, as opposed to being a functional limitation. “Keratin materials” is again am intended use statement that does not add any structure to the composition being claimed. Any products in prior art, irrespective of how different of an intended use it pertains to, anticipates  the claimed invention as long as all of the functional limitations are being met. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 A claim at issue was directed to a method of preparing a food rich in glucosinolates wherein cruciferous sprouts are harvested prior to the 2-leaf stage. The court held that the preamble phrase "rich in glucosinolates" helps define the claimed invention, as evidenced by the specification and prosecution history, and thus is a limitation of the claim (although the claim was anticipated by prior art that produced sprouts inherently "rich in glucosinolates")).
	Regarding Applicant’s BRI arguments mentioning “When this language is given its "broadest reasonable interpretation consistent with the specification," the proper construction of the composition recited in the claims is one that is capable of lightening the color of hair. See, e.g. as-filed application, page 1, line 5, to page 4, line 19”, as discussed above, “the proper construction of the composition” does not require any element from the intended use recited in the preamble. However, if the instant claim had been a method claim to treat keratin materials, then it would have been a reasonable argument to question the validity of Junrong being an applicable anticipatory reference.

	Regarding the 103 rejection under Junrong, Applicant makes the following arguments: 
“Applicant disagrees with the Office's assertions and conclusions, and does not concede that a prima facie showing of obviousness has been established. However, even if a prima facie showing of obviousness of the claims had been established, which Applicant does not concede, Applicant submits that the unexpected results in the as-filed application are sufficient to establish the non-obviousness of the presently-claimed invention. 
For instance, Example 1 of the present application demonstrates that compositions C1 and C2 according to the invention, which include the claimed combination of components, comprising various polyphosphorus derivatives in the claimed range of amounts, provide much more pronounced lightening effect to the hair, compared to compositions A and C3, which do not include a polyphosphorus derivative. See as-filed application at page 48-51. Similarly, Example 3 of the present application demonstrates that compositions G, I, J, K, and L according to the claimed invention, comprising various polyphosphorus derivatives, provide to the hair pronounced levels of lightening that are significantly higher than that of comparative composition F, which does not include a polyphosphorus derivative. See as-filed application at page 53-55. 
Therefore, the data provided in the as-filed application demonstrate the unexpected results achieved by the claimed combination of components as recited in claim 28. The results are sufficient to establish the non-obviousness of the present claims. See, e.g., M.P.E.P. § 716.02(A)”.

	This argument is acknowledged but is not found persuasive. Applicant’s argument of unexpected results might have been considered if the primary reference Wahler had not taught a polyphosphorus derivative at all. Wahler teaches tetrasodium pyrophosphate decahydrate (Examples, lightening compositions, Compositions A1-A3). Secondary reference Krippahl is only used to motivate an increase in concentration. Applicant’s reference to its specification about evidence of criticality only suggests criticality of including a polyphosphorus derivative as recited by the Applicant above. Wahler alone presents a prima facie case of obviousness over the instant disclosures of examples A, C1-C3, G, I, J, K and L since they only support a significant lightening differences between composition with and without a polyphosphorus derivative, not a specific concentration range. Thus, the current evidence provided by Applicant is not sufficient to overcome a prima facie case of obviousness as the primary reference contain the items that would provide for such results.  Applicant has not demonstrated that Wahler’s compositions do not provide for such results.   
	Applicant is not responding to the rejections under obviousness-type double patenting at this time.  Therefore, the rejections are maintained.  

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





	/A.A./                  Examiner, Art Unit 1613       

/MARK V STEVENS/Primary Examiner, Art Unit 1613